[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT TWO)
The subject property is located at 522-524 Howe Avenue in the City of Shelton. The assessor for the City of Shelton valued the property at that assessment date as $181,600, leaving the difference according to the plaintiff's valuation of $75,600 from the 100 percent valuation. This property in the court's opinion is in very poor condition needing much rehabilitation.
The court reduces the 100 percent value of said property to $161,000 from $181,600 which amounts to a reduction of $20,600 from the 100 percent figure, giving a 70 percent value of $112,700, a reduction from $127,120. Therefore, said judgment is entered in the amount of $14,420 with costs and interest from the date of the assessment.
Philip E. Mancini, Jr. State Trial Referee